

115 HR 6887 IH: Get the Lead Out of Assisted Housing Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6887IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Kildee (for himself and Mr. Faso) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the removal of lead from drinking water in public housing.
	
 1.Short titleThis Act may be cited as the Get the Lead Out of Assisted Housing Act of 2018. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)DepartmentThe term Department means the Department of Housing and Urban Development.
 (3)Lead service lineThe term lead service line has the meaning given the term in section 141.2 of title 40, Code of Federal Regulations, or any successor thereto.
 (4)Pilot programThe term pilot program means the program for providing grants established under section 6(a). (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 3.Sense of CongressIt is the sense of Congress that— (1)lead is a dangerous neurotoxin that can permanently impact brain development, especially in young children;
 (2)the Centers for Disease Control, the Environmental Protection Agency, the American Association of Pediatrics, and many other entities have determined that there is no safe level of lead exposure;
 (3)for vulnerable populations like young children, pregnant mothers, and the elderly, exposure to lead can be life altering;
 (4)evidence is mounting that the lead in drinking water problem in the United States is grossly underestimated and inadequately addressed;
 (5)according to the Environmental Protection Agency, lead service lines are the single largest source of lead in drinking water; and
 (6)partial lead service line replacement, where only a portion of a lead service line is replaced, can increase lead exposure.
 4.Uniform physical condition standardsThe Secretary, in consultation with the Administrator, shall amend the physical condition standards set forth in section 5.703 of title 24, Code of Federal Regulations, to require that—
 (1)the entities responsible for maintaining housing inspect building systems to determine, using tests that incorporate the best available technology and science, if—
 (A)there are lead service lines; or (B)there is lead in the service line that connects the interior plumbing to the public water supply; and
 (2)if a lead service line is found or lead is found in a service line that connects to the interior plumbing of the housing at the water meter, the entity responsible for maintaining the housing shall—
 (A)not later than 1 day after the date on which the lead is found, notify each tenant of the housing that the lead was found and of safety precautions that should be taken;
 (B)disclose that information within 30 days to any water utility entity relevant to the housing; (C)provide necessary interim measures to reduce exposure to the lead, such as water filters designed to remove lead and other innovative technologies, based on guidance from the Administrator; and
 (D)prohibit the partial replacement of lead service lines. 5.Authority to inspect all sources of leadThe Secretary may inspect all sources of lead contamination in housing assisted by a program of the Department and work in coordination with the Environmental Protection Agency to mitigate sources of lead exposure as a result of water from the public water supply and ambient air levels or industrial emissions.
		6.Healthy homes lead in drinking water pilot program
			(a)Establishment
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall begin providing grants to State and local governments responsible for developing consolidated plans under part 91 of title 24, Code of Federal Regulations.
 (2)PurposeThe Secretary shall design the grants under the pilot program to— (A)identify lead service lines and other sources of lead in drinking water serving housing units and take steps to remediate those threats; and
 (B)optimize corrosion control treatment in public water systems serving housing units. (b)ActivitiesA State or local government receiving a grant under the pilot program shall prioritize the following activities:
 (1)Creating an inventory of lead service lines, which shall— (A)be published on the website of the State or local government; and
 (B)involve— (i)working with local water utilities that may have a similar inventory;
 (ii)inspecting for lead service lines at their entry point into a building using methods that do not disturb the pipe;
 (iii)conducting an inspection of visible pipes at all access points; and (iv)prioritizing buildings based on the age of the building, historical records, and the size of the service line.
 (2)Testing for lead in the drinking water at child care facilities and schools and providing remediation, as appropriate.
 (3)Testing for lead in the drinking water at water fountains in public facilities and providing remediation, as appropriate.
				7.Healthy homes and lead hazard control office
 (a)In generalThe Office of Lead Hazard Control and Healthy Homes of the Department shall, when providing grants for lead-based paint hazard reduction in target housing under section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852)—
 (1)ensure that testing for lead in drinking water is conducted; (2)require notification of tenants of the level of lead in drinking water found; and
 (3)offer interim controls, such as the installation of water filters known to remove lead. (b)Use of funds for replacementThe Secretary shall allow recipients of assistance from the Office of Lead Hazard Control and Healthy Homes of the Department or another program of the Department to use the funds to replace leaded water fixtures and lead service lines.
 8.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this Act.
		